Citation Nr: 1523063	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this claim in October 2014 for further development.  It now returns for appellate review.


FINDING OF FACT

The Veteran's left shoulder disabilities did not have their onset during active service and are not related to any incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A March 2008 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).   This letter was followed by adequate time for the Veteran to submit information and evidence before the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that the December 2014 VA examination report reflects that the Veteran stated that the medical records in his claims file were not complete.  However, the Veteran's service treatment records appear to be complete and VA has obtained all records that he has identified, including his VA treatment records.  The March 2008 VCAA letter asked him to submit, or authorize VA to obtain, relevant treatment records concerning his left shoulder.  As the Veteran has not provided either information about any other treatment records nor the authorization for the release of any other treatment records, his non-specific statement that his medical records are not complete requires no further development.  VA has met its duty to obtain the Veteran's medical records as required under the VCAA.  

The duty to assist also includes providing a VA examination when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An adequate VA examination was performed in December 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The December 2014 VA examination report includes a review of the Veteran's medical history and the clinical findings made on examination, and the opinion provided is supported by an explanation that is consistent with the evidence of record and sufficient to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Thus, the examination and opinion are adequate for the purposes of this decision.  

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Remand Directives

The Board remanded this claim in October 2014 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the Veteran was afforded a VA examination in December 2014 to ascertain the nature and etiology of any current left shoulder disability.  The examiner reviewed the claims file and diagnosed all left shoulder pathology.  Further, the examiner opined as to whether the Veteran's left shoulder disability was related to his inservice injury in 1987.  A comprehensive report, including complete rationales for all opinions and conclusions reached was provided.  Thus, there has been at least substantial compliance with the Board's remand directives.  See id.  

III. Service Connection

The Veteran claims entitlement to service connection for a left shoulder disability resulting from an injury he suffered while playing basketball in-service.  In addition, the Veteran asserts that his left shoulder disability manifested within one year after his discharge from service.  For the following reasons, the Board finds that entitlement to service connection for a left shoulder disability is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the service treatment records contain no complaints of shoulder pain or discomfort and no treatment for any shoulder injury.  The Veteran's Medical Evaluation Review Board records show no reported shoulder conditions or complaints.  His July 1988 separation examination was negative for shoulder problems and he denied swollen or painful joints.  Upon physical examination, no abnormalities of the upper extremities were found.  The records do indicate that the Veteran fell while playing basketball in October 1987.  Thereafter, he sought continuing treatment for injuries of the ankles and knees, but there was no indication that a shoulder disability or injury resulted from the fall.  However, for the purpose of this decision, the Board accepts that the Veteran injured his left shoulder when he fell in October 1987.

The Veteran filed his initial claim for service connection in December 1988.  A January 1989 clinical record indicated the Veteran's concern that his shoulders seemed to "pop" when he moved them.  The examination report suggests, however, this had been "no real problem."  Thereafter, an examination was performed in February 1989.  There was no pain or limitation of motion in either shoulder.  A shoulder disability was not found.  

In a March 1999 VA treatment record, it was noted that the Veteran had mildly increased radiopharmaceutal uptake in the sternoclavicular joints and sternum.  

The Veteran sought treatment for his shoulders in November 2007, when he stated he had experienced "[p]ain in the left shoulder for 5 months."  The Veteran denied any history of injury to the shoulder and stated "his pain just kind of started and has gotten steadily worse."  Upon physical examination, limitation of motion with pain was noted.  X-rays indicated "high-riding of the distal clavicle" and "spur of the distal acromion" which was thought to be impinging the supraspinatus tendon.  Impingement syndrome of the left shoulder was diagnosed.  In November 2008, the Veteran underwent a left shoulder arthroscopy followed by open acromioplasty, resection of the distal clavicle, and repair of a small tear in the supraspinatus tendon.  

In addition, the December 2014 VA examination report reflects the diagnoses of left shoulder impingement syndrome, acromioclavicular joint osteoarthritis, and chronic left shoulder impingement syndrome, status post arthroscopic and open acromioplasty and decompression distal clavicle resection, and small rotator cuff repair with residual sensitive scar.  Thus, the Veteran has a current left shoulder disability.

The Board finds that a chronic left shoulder disorder, including arthritis, did not manifest during the Veteran's period of active service.  Despite the injury to his shoulder when he fell in October 1987, there were no complaints or findings pertaining the his left shoulder in the service treatment records.  Further, his July 1988 separation examination was negative for shoulder problems and he denied swollen or painful joints.  Upon physical examination, no abnormalities of the upper extremities were found.  Also, a May 2008 report of contact reflects that the Veteran stated that he injured his left shoulder in October 1987, but also stated that, at the time of the injury, he was x-rayed and was told that everything was OK.  

There is also no evidence that the Veteran's left shoulder arthritis manifested to a compensable degree within one year of service separation.  There was evidence of "popping" within one year, but there was no treatment for or diagnosis of a shoulder disability until many years after service.  An examination was performed in February 1989.  There was no pain or limitation of motion in either shoulder.  A shoulder disability was not found.  Accordingly, the Board finds that the Veteran's left shoulder arthritis did not manifest to a compensable degree within one year of service separation.

Thus, as a chronic left shoulder disorder was not noted during service, service connection may not be established for arthritis a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Service connection also is not established on a presumptive basis for left shoulder arthritis that manifests to a compensable degree within one year of separation, since the Board finds it did not manifest at this time, as discussed above.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally, the preponderance of the evidence weighs against a nexus between the Veteran's current left shoulder disability and his period of service, including the in-service fall in October 1987 while playing basketball.  More specifically, the December 2014 VA examination report reflects the examiner's opinion that it is less likely than not that the Veteran's left shoulder disabilities were incurred in or caused by the in-service basketball injury.  In support of the opinion, the examiner explained that there was no evidence found for left shoulder symptoms or injury in the medical records related to the October 1987 basketball injury; that subsequent physical examination during military service in July 1988 did not find any left shoulder joint abnormalities; that (with respect to the complaints of popping) clinical findings of the shoulders were normal in February 1989 and no disability was found; and that in November 2007 the Veteran reported left shoulder problems with an gradual onset of pain 5 months earlier.  The examiner further explained that the shoulder popping (i.e., in February 1989) was a non-specific symptom with no functional loss; that there were no radiographic abnormalities of the left shoulder until 1999; and that the abnormal radiographic findings several years after separation from service support a finding of left shoulder degenerative joint disease developing gradually over time due to the natural course of aging and use of the shoulder joint.  

The December 2014 VA examiner's opinion highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries much weight in the Board's determination.  See Caluza, 7 Vet. App. at 506.  There is no other medical opinion refuting the VA examiner's opinion.

Because the Veteran is not shown to have a medical background or medical expertise, his unsupported assertion that his current left shoulder disability is related to his in-service injury lacks probative value, and is outweighed by the December 2014 VA examiner's opinion to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence '); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left shoulder disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


